Citation Nr: 0534725	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel








INTRODUCTION

The veteran had active military service from March to 
December 1966.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claims for 
service connection for bilateral hearing loss and tinnitus.

In April 2005, the Board remanded this case to the RO (via 
the Appeals Management Center (AMC)), to provide the veteran 
another opportunity to submit any additional relevant 
evidence in his possession given that his complete service 
medical records (SMRs) did not appear to be available, and to 
arrange for him to undergo a VA examination that included 
audiological testing.  Upon completion of these actions, in 
November 2005, the AMC issued a supplemental statement of the 
case (SSOC) continuing the denial of his claims.  The AMC 
then returned the case to the Board for further appellate 
review.  

Unfortunately, however, for the reasons discussed below, this 
case again must be remanded to the RO via the AMC in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




REMAND

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

As mentioned in the Board's prior remand, the veteran's 
complete SMRs are not available for consideration.  The only 
record on file is the report of his military induction 
examination -- and all reasonable efforts to obtain any 
remaining SMRs from the National Personnel Records Center 
(NPRC) have been exhausted.  In these situations, where the 
SMRs are incomplete, lost or presumed destroyed through no 
fault of the veteran, VA has a heightened duty to assist him 
in the development of his claims.  See Marciniak v. Brown, 10 
Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

The veteran alleges that his claimed bilateral hearing loss, 
as well as his tinnitus, are causally related to excessive 
noise exposure from extensive participation in service in 
firing various weapons on a military firing range.  His DD 
Form 214 shows that his military occupational specialty (MOS) 
was an infantry assaultman, and that he received the Rifle 
Marksman Badge.



In the prior April 2005 remand, the Board considered the 
veteran's occupational duties in service, as well as recent 
VA treatment records suggesting that he may have both of the 
claimed conditions.  And with this in mind, the Board 
indicated that a VA examination was warranted to determine 
whether he actually had bilateral hearing loss (as defined by 
38 C.F.R. § 3.385) and/or tinnitus, and if so, whether these 
conditions were etiologically related to his military 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  However, the Board further indicated that, 
prior to undergoing the requested examination, he should be 
afforded the opportunity to submit any additional relevant 
evidence that might support his claims - including any 
alternative forms of evidence, again, bearing in mind that 
the only SMR on file was the report of his military induction 
examination.  

The Board also directed that, as part of the continued 
evidentiary development of the veteran's claims, the RO (via 
the AMC) should determine whether there were any morning 
reports or sick call records available for consideration.

Upon receiving the case back from the Board, on remand, the 
AMC sent the veteran and his representative a letter 
requesting any additional relevant evidence in the veteran's 
possession.  In correspondence received in June 2005, the 
veteran's representative stated that in response to the 
Board's inquiry noted in its April 2005 remand, the veteran 
went on sick call at Camp Geiger (associated with Camp 
Lejeune, located in North Carolina) in early summer of 1966, 
after having been exposed to gunfire that was close to his 
ears while training on a firing range.

Following the receipt of this information, the veteran 
underwent a VA examination in August 2005, by an audiologist.  
The veteran continued to report having sustained acoustic 
trauma in service, which he believed was the cause of both 
his hearing loss and tinnitus that had since developed.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
30
35
LEFT
25
25
30
40
50

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  The examiner rendered a diagnosis of 
some mild sensorineural hearing loss affecting each ear, with 
varying results at each audiometric frequency.  He then 
expressed the opinion that it was "not at least as likely as 
not" that the veteran's tinnitus was due to noise exposure 
or other conditions he experienced in the military.  This 
examining VA audiologist went on to state that the veteran 
also did not experience the sustained noise exposure during 
service common to combat conditions, and that there was no 
record of hearing loss at the time of his discharge.  
Furthermore, said this examiner, the configuration of the 
hearing loss in each ear does not resemble that which would 
be expected from sustained noise exposure of excessive 
intensity.

So according to the August 2005 VA examiner, neither the 
veteran's bilateral hearing loss nor tinnitus is related to 
his service in the military - even accepting that he now has 
these conditions.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between [his] service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Primarily on the basis of this VA audiologist's opinion, the 
AMC has continued the denial of both claims.  But there is no 
indication the AMC also attempted to obtain the sick call 
records from 1966, which the veteran's representative cited 
on remand in response to the AMC's request for this type 
information.  And since the Board in its prior remand 
included a specific directive that any such personnel records 
be made available for consideration, another remand is 
required to attempt to obtain these additional records.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (the Board must 
ensure compliance with its remand directives, as a matter of 
law).



Accordingly, this case is again REMANDED to the RO (via the 
AMC) for the following development and consideration:
	
1.	Contact the NPRC (and any other 
appropriate agencies) and request that 
it provide all outstanding sick call 
reports and morning reports, which 
would indicate the veteran was 
evaluated and/or placed on sick call at 
any point during the early summer of 
1966 while stationed at Camp Geiger 
(associated with Camp Lejeune, in North 
Carolina), for injury or illness due to 
acoustic trauma.  Provide the 
appropriate source(s) with all 
information necessary to conduct this 
records search, including the date of 
the alleged injury in question (early 
summer of 1966), and the veteran's 
service dates and units of assignment, 
etc.  

2.	Only if additional evidence is 
obtained indicating or at least 
suggesting the veteran went on sick 
call in early summer 1966 due to 
acoustic trauma, as alleged, should he 
be reexamined to determine whether this 
additional evidence changes the 
unfavorable opinion offered at the 
conclusion of his August 2005 VA 
compensation evaluation.  
If no additional evidence from 1966 is 
received, then another examination is 
unnecessary.

3.	Readjudicate the veteran's claims in 
light of any additional evidence 
received.  If the claims are not 
granted to his satisfaction, send him 
and his representative an SSOC and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

